The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Applicant’s Arguments
	Applicant’s arguments filed May 16, 2022 have been fully considered, but they are not deemed to be persuasive.  Applicant argues that the cited references of Savage and SimScale fail to teach “the path or the line” (as showed in figure 8) before replace the paths/lines with the hollow tubes (as showed in figure 9) which is not persuasive.  The claimed language “paths” (line 7) does not limit to only the “lines” as showed in Applicant’s figure 8; a reasonable interpretation of the “path” as a way of conduct the fluid from the input location(s) to the output location(s); therefore, Savage’s path 322 with input/output 318 and 320 (column 8, lines 18-57 – e.g., graph with nodes and edges, a virtual wire, or a 3D poly-line) is equivalent to the claimed “paths” (claim 1, line 7) (see also SimScale, 1:12-1:20 – the model shows the path in different representations, e.g., fluid model inside the pipe, or wire model; 3:00-3:24 – the mesh model of cut pipe; 10:58 the colored flow model – all these presentations of model show the claimed “path”).
	Accordingly, the claimed invention as represented in the claims does not representation a patentable distinction over the art of record.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, and similar claims 6 and 11, “a similar flow rate or a same flow rate or a predetermined flow rate” is unclear as what it means (e.g., similar is indefinite).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over SAVAGE et al (2015/0370926) in view of SIMSCLE GmbH (Pipe Junction Flow Simulation - SimScale Tutorial).
 	As per claim 1, and similar claim 11, Savage teaches the claimed “device” comprising: “a memory; and a processor connected to the memory, the memory storing instructions, the processor to execute the instructions” (Savage, figure 1) to cause the processor to: “receive predetermined locations of a fluidic input location and fluidic output locations at a three-dimensional (8D) object model” (Savage, figure 11; column 7, line 44 to column 8, line 67); “generate respective paths between the fluidic input location and each of the fluidic output locations via associated portions of the 3D object model” (Savage, column 8, lines 18-57, column 9, lines 13-65 - “path” as a way of conduct the fluid from the input location(s) to the output location(s); e.g., graph with nodes and edges, a virtual wire, hollow pipes, or a 3D poly-line); and “store, at the memory, data indicative of locations and dimensions of the respective hollow connectors, relative to the fluidic input location and the fluidic output locations, the data for use by a three-dimensional printer to print a part that includes the fluidic input location, the fluidic output locations and the respective hollow connectors” (Savage, column 11, lines 62-67). Itis noted that Savage does not explicitly teach “replace the respective paths with respective hollow connectors that have respective fluidic resistance selected such that each of the fluidic output locations have a similar flow rate or a same flow rate or a predetermined flow rate from the fluidic input location to the fluid output locations.” However, Savage’s tube constraints (column 12, lines 51-67; figure 11) can be used to control the flowing rate (e.g., the radius of the pipes; figures 2-6) suggests the flow rates at the inputs and outputs can be controlled by the designer (see also column 8, lines 18-57, column 9, lines 13-65 for different representations (e.g., graph with nodes and edges, a virtual wire, hollow pipes, or a 3D poly-line), of fluid conductions from input(s) to output(s). Furthermore, SimScale teaches (5:50-10:48) that it is well-known in the art to “replace the respective paths with respective hollow connectors that have respective fluidic resistance selected such that each of the fluidic output locations have a similar flow rate or a same flow rate or a predetermined flow rate from the fluidic input location to the fluid output locations” as claimed. Thus, it would have been obvious, in view of SimScale, to configure Savage’s device as claimed by selecting fluidic resistances within hollow connectors to yield a flowing rate from the input location to the output locations. The motivation is to control the fluidic flowing rate in the pipe’s inputs to outputs.

Claim 2 adds into claim 1 “wherein the instructions are further to receive the 3D object model as previously partitioned into portions” (Savage, column 8, line 4 to column 10, line 16).

Claim 3 adds into claim 1 “wherein the instructions are further to partition the 3D object model into portions” (Savage, column 8, line 4 to column 10, line 16).

Claim 4 adds into claim 1 “wherein the instructions are further to partition the 3D object model into portions by partitioning the 3D object model into a hierarchical structure until the fluidic output locations are located in respective portions of the hierarchical structure, and a first portion of the hierarchical structure includes the fluidic input location” which is obvious in computer graphics to partition an object space into a hierarchical structure (e.g., octree is well known as a tree data structure in which each internal node has exactly eight children; octrees are most often used to partition a three-dimensional space by recursively subdividing it into eight octants — official notice) in which each of the object components belongs to a cell in a level of detail in the hierarchical structure.

Claim 5 adds into claim 1 “wherein the instructions are further to generate respective paths between the fluidic input location and each of the fluidic output locations via centers or vertices or faces of portions of the 3D object model that include a fluidic output location or include a respective fluidic output location in a respective sub-portion of the 3D object model” which is obvious using the octree (An octree is well-known hierarchical tree data structure in which each internal node has exactly eight children. Octrees are most often used to partition a three-dimensional space by recursively subdividing it into eight octants) to represent the space containing the object.

Claims 6-10 are similar to claims 4-5, and specifically claims the hierarchical structure is an octree which is well-known in the art to represent the objects occupied the subspaces of the hierarchical tree (official notice - An octree is well-known hierarchical tree data structure in which each internal node has exactly eight children. Octrees are most often used to partition a three-dimensional space by recursively subdividing it into eight octants).

Claim 12 adds into claim 11 “wherein the given flow profile is uniform or nonuniform” which is obvious because either uniform or ununiform are only alternates for a flow rate.

Claim 13 adds into claim 11 “wherein the given flow profile comprises a flow velocity vector distribution at the surface of the part, as represented by the 3D object model, and the instructions are further to: project flow velocity vectors of the flow velocity vector distribution towards an outward surface normal over the surface of the part to obtain an intensity image; apply a threshold filter to identify spots of the intensity image with intensity above a threshold value; and assign the fluidic output locations to the spots to generate the fluidic output locations of the 3D object model based on the given flow profile at the surface of the 3D object model” (SimScale, 5:50-10:48 — the threshold filter shows on the assigned color for flow profile).

Claim 14 adds into claim 11 “wherein the given flow profile comprises a flow velocity vector distribution at the surface of the part, as represented by the 3D object model, and the instructions are further to: project flow velocity vectors of the flow velocity vector distribution towards an outward surface normal over the surface of the part to obtain an intensity image; apply an intensity enhancement operator or an inverse-diffusion operator to the intensity image to increase contrast of the intensity image; apply a threshold filter to identify spots of the intensity image with intensity above a threshold value; and assign the fluidic output locations to the spots to generate the fluidic output locations of the 3D object model based on the given flow profile at the surface of the 3D object model” (SimScale, 5:50-10:48 — the threshold filter shows on the assigned color for flow profile).

Claim 15 adds into claim 11 “wherein the given flow profile comprises a flow velocity vector distribution at the surface of the part, as represented by the 3D object model, and the instructions are further to: project flow velocity vectors of the flow velocity vector distribution towards an outward surface normal over the surface of the part to obtain an intensity image; apply a threshold filter to identify spots of the intensity image with intensity above a threshold value; increase or decrease the threshold filter to respectively decrease or increase a number of the spots; and assign the fluidic output locations to the spots to generate the fluidic output locations of the 3D object model.

The Senecal reference (US 2007/0150244) teaches an octree data structure for storing coordinate information of pipe structure (e.g., [0025], [0028]).
The Glaser reference (US 2017/0011547) teaches an octree data structure for storing object’s (e.g., pipe) coordinate information (Abstract).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616